


EXHIBIT 10.1










































CHENIERE ENERGY, INC.


2011 INCENTIVE PLAN



--------------------------------------------------------------------------------




TABLE OF CONTENTS
1
ESTABLISHMENT OF PLAN
1
 
 
 
 
2
PURPOSES
1
 
 
 
 
3
DEFINITIONS
1
 
(a)
“Addendum”
1
 
(b)
“Affiliate”
1
 
(c)
“Award”
1
 
(d)
“Board”
1
 
(e)
“Bonus Stock Award”
1
 
(f)
“Cash Award”
1
 
(g)
“Cause”
1
 
(h)
“Change of Control”
1
 
(i)
“Chief Executive Officer”
1
 
(j)
“Code”
1
 
(k)
“Committee”
1
 
(l)
“Common Stock”
1
 
(m)
“Company”
1
 
(n)
“Consultant”
1
 
(o)
“Continuous Service”
1
 
(p)
“Covered Employee”
1
 
(q)
“Director”
1
 
(r)
“Disability”
1
 
(s)
“Effective Date”
1
 
(t)
“Employee”
1
 
(u)
“Executive Officer”
1
 
(v)
“Exchange Act”
1
 
(w)
“Fair Market Value”
1
 
(x)
“Incentive Stock Option”
1
 
(y)
“Non-Employee Director”
1
 
(z)
“Non-Qualified Stock Option”
1
 
(aa)
“Option”
1
 
(bb)
“Option Agreement”
1
 
(cc)
“Optionee”
1
 
(dd)
“Other Stock or Performance-Based Award”
1
 
(ee)
“Outside Director”
1
 
(ff)
“Participant”
1
 
(gg)
“Performance Award”
1
 
(hh)
“Performance-Based Compensation”
1
 
(ii)
“Performance Goal”
1
 
(jj)
“Performance Period”
1
 
(kk)
“Phantom Stock Agreement”
1
 
(ll)
“Phantom Stock Award”
1
 
(mm)
“Plan”
1
 
(nn)
“Regulation S‑K”
1


i

--------------------------------------------------------------------------------




 
(oo)
“Restricted Period”
1
 
(pp)
“Restricted Stock Agreement”
1
 
(qq)
“Restricted Stock Award”
1
 
(rr)
“Rule 16b-3”
1
 
(ss)
“Section”
1
 
(tt)
“Securities Act”
1
 
(uu)
“Stock Appreciation Rights”
1
 
(vv)
“Stock Appreciation Rights Agreement”
1
 
(ww)
“Ten Percent Stockholder”
1
 
 
 
 
4
INCENTIVE AWARDS AVAILABLE UNDER THE PLAN
7
 
 
 
 
5
SHARES SUBJECT TO PLAN
7
 
 
 
 
6
ELIGIBILITY
7
 
 
 
 
7
LIMITATION ON INDIVIDUAL AWARDS
8
 
 
 
 
8
OPTIONS
8
 
(a)
Terms and Conditions of Options
8
 
(b)
Transferability of Options
8
 
(c)
Manner of Exercise
8
 
(d)
Payment of Exercise Price
8
 
(e)
Exercise of Option Following Termination of Continuous Service
8
 
(f)
Limitations on Exercise
8
 
(g)
Modification, Extension And Renewal of Options
8
 
(h)
Privileges of Stock Ownership
8
 
(i)
Acquisitions and Other Transactions
8
 
 
 
 
9
BONUS STOCK AWARDS
12
 
(a)
Bonus Stock Awards
12
 
(b)
Rights as Shareholder
12
 
(c)
Payment for Bonus Stock
12
 
 
 
 
10
STOCK APPRECIATION RIGHTS
12
 
(a)
Payment of Stock Appreciation Rights
12
 
(b)
Tandem Rights
12
 
(c)
Stock Appreciation Rights Unrelated to an Option
12
 
(d)
Date of Grant
12
 
 
 
 
11
PHANTOM STOCK AWARDS
13
 
(a)
Payment of Phantom Stock Awards
13
 
 
 
 
12
RESTRICTED STOCK AWARDS
13
 
(a)
Forfeiture Restrictions
13
 
(b)
Rights as Stockholder
13
 
(c)
Release of Common Stock
13


ii

--------------------------------------------------------------------------------




 
(d)
Payment for Restricted Stock
13
 
(e)
Forfeiture of Restricted Stock
13
 
(f)
Waiver of Forfeiture Restrictions; Committee’s Discretion
13
 
 
 
 
13
CASH AWARDS AND PERFORMANCE AWARDS
15
 
(a)
Cash Awards
15
 
(b)
Designation as a Performance Award
15
 
(c)
Performance Goals
15
 
(d)
Status of Performance Awards under Section 162(m) of the Code
15
 
(e)
Waiver of Performance Goals
15
 
 
 
 
14
OTHER STOCK OR PERFORMANCE-BASED AWARDS
17
 
 
 
 
15
ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS
17
 
(a)
Capital Adjustments
17
 
(b)
Dissolution or Liquidation
17
 
(c)
Change of Control
17
 
 
 
 
16
GENERAL PROVISIONS APPLICABLE TO ALL AWARDS
19
 
(a)
General
19
 
(b)
Form of Award
19
 
(c)
Awards Criteria
19
 
(d)
Form and Timing of Payment under Awards
19
 
(e)
Termination of Continuous Service for Cause
19
 
(f)
Transferability of Awards
19
 
(g)
Privileges of Stock Ownership
19
 
(h)
Performance-Based Compensation
19
 
(i)
Section 409A
19
 
 
 
 
17
WITHHOLDING FOR TAXES
21
 
 
 
 
18
MISCELLANEOUS
21
 
(a)
No Rights to Awards
21
 
(b)
Governing Law
21
 
(c)
Other Laws
21
 
(d)
Administration
21
 
(e)
Effect of Plan
21
 
(f)
No Effect on Retirement and Other Benefit Plans
21
 
(g)
Amendment or Termination of Plan
21
 
(h)
Term of Plan
21
 
(i)
Severability and Reformation
21
 
(j)
Interpretive Matters
21








iii

--------------------------------------------------------------------------------




CHENIERE ENERGY, INC.
2011 INCENTIVE PLAN


1.    ESTABLISHMENT OF PLAN. Cheniere Energy, Inc. establishes the “Cheniere
Energy, Inc. 2011 Incentive Plan” effective as of the Effective Date. Awards
granted under the Plan shall be subject to the terms and conditions of the Plan
as set forth herein, as it may be amended from time to time.




2.    PURPOSES. The purposes of the Plan are (i) to offer selected Employees,
including Executive Officers, Consultants and Non-Employee Directors of the
Company or its Affiliates an opportunity to participate in the growth and
financial success of the Company, (ii) to provide the Company an opportunity to
attract and retain the best available personnel for positions of substantial
responsibility, (iii) to provide performance-related incentives to certain of
such Employees and Consultants to achieve established Performance Goals, and
(iv) to promote the growth and success of the Company's business by aligning the
financial interests of Employees, Consultants and Non-Employee Directors with
that of the stockholders of the Company. Toward these objectives, this Plan
provides for the grant of performance and non-performance-based equity Awards
and performance-based Cash Awards.


3.    DEFINITIONS. As used herein, unless the context requires otherwise, the
following terms have the meanings indicated below.
(a)“Addendum”.means an addendum to the Plan approved by the Compensation
Committee, as constituted from time to time, of the Board containing terms,
conditions and limitations applicable to certain Awards to Employees and other
individuals described in the addendum who, in each case, are residents of a
country other than the United States to which such addendum relates. An Award to
an individual under an Addendum shall be made pursuant to, and subject to the
terms and conditions of, the Plan, as modified by the terms of the Addendum.
(b)“Affiliate”.means (i) any entity in which the Company, directly or
indirectly, owns 10% or more of the combined voting power, as determined by the
Committee, (ii) any “parent corporation” of the Company (as defined in section
424(e) of the Code), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in section 424(f) of the Code) of the Company and
(iv) any trades or businesses, whether or not incorporated which are members of
a controlled group or are under common control (as defined in Sections 414(b) or
(c) of the Code) with the Company; provided, however, with respect to Awards of
Options and Stock Appreciation Rights that are intended to be excluded from the
application of Section 409A of the Code, the term affiliate will be applied in a
manner to ensure that the Common Stock covered by such Awards would be “service
recipient stock” with respect to the Participants to whom the Awards are
granted; and provided further, however, with respect to Awards of Options that
are intended to be Incentive Stock Options, Affiliate means an entity described
in clauses (ii) and (iii) of this Section 3(b) and any other entity as may be
permitted from time to time by the Code or by the Internal Revenue Service to be
an employer of Employees to whom Incentive Stock Options may be granted.
(c)“Award”.means any right granted under the Plan (or under the Plan as modified
by an Addendum), including an Option, a Restricted Stock Award, a Stock
Appreciation Right, Bonus Stock, a Cash Award, a Performance Award, a Phantom
Stock Award, and an Other Stock or Performance-Based Award, whether granted
singly or in combination, to a Participant pursuant to the terms, conditions and
limitations that the Committees may establish in order to fulfill the objectives
of the Plan. An Award may be granted under the Plan pursuant to a written Award
agreement between the Company and a Participant, a written Award notice provided
to the Participant of the Award, or a written program adopted by the Company or
the Committee establishing Awards under the Plan. Notwithstanding any other
provision of the Plan

1

--------------------------------------------------------------------------------




relating to Award agreements, an Award of an Option or a Restricted Stock Award
and related documents, including the Plan and any prospectus for the Plan, may
be delivered to a Participant in electronic format pursuant to such policies and
procedures as adopted from time to time by the Company. If an Award or related
documents are delivered in an electronic format and the Participant consents to
participate in the electronic Award procedures established by the Company with
respect to the Plan by using his personal identification number to access the
Award documents, such action by the Participant shall constitute the
Participant's electronic signature and acceptance of the terms and conditions of
the Award.
(d)“Board”.means the Board of Directors of the Company.
(e)“Bonus Stock Award”.means an Award grant under Section 9 of the Plan.
(f)“Cash Award”.means an Award granted pursuant to Section 13 of the Plan.
(g)“Cause”.means:
(i)in the case of a Director, the commission of an act of fraud or intentional
misrepresentation or an act of embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Affiliate;
(ii)in the case of a Participant whose employment with the Company or an
Affiliate is subject to the terms of a written employment agreement between such
Participant and the Company or Affiliate, which employment agreement includes a
definition of “Cause,” the term “Cause” as used in the Plan or any agreement
establishing an Award shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and
(iii)in all other cases,
(A)the willful commission by a Participant of a criminal or other act that
causes or is likely to cause substantial economic damage to the Company or an
Affiliate or substantial injury to the business reputation of the Company or
Affiliate; or
(B)the commission by a Participant of an act of fraud in the performance of such
Participant's duties on behalf of the Company or an Affiliate; or
(C)the willful violation by the Participant of the Code of Business Conduct and
Ethics Policy; or
(D) the continuing and repeated failure of a Participant to perform the duties
of such Participant to the Company or an Affiliate, including by reason of the
Participant's habitual absenteeism (other than such failure resulting from the
Participant's incapacity due to physical or mental illness).
For purposes of the Plan, no act, or failure to act, on the Participant's part
shall be considered “willful” or “intentional” unless done or omitted to be done
by the Participant not in good faith and without reasonable belief that the
Participant's action or omission was in the best interest of the Company or an
Affiliate, as the case may be. The determination of whether Cause exists with
respect to an Executive Officer shall be made by the Board in its sole
discretion and with respect to all other Participants, the existence of Cause
shall be determined by the Company's Vice President of Human Resources in his or
her sole discretion in consultation with the Company's General Counsel.
(h) “Change of Control”.means the occurrence during the term hereof of any of
the following events:
(i)any “person” (as defined in Section 3(a)(9) of the Exchange Act and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) any Affiliate, (D) a

2

--------------------------------------------------------------------------------




company owned, directly or indirectly, by stockholders of the Company, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the shares of voting stock of the Company then outstanding;
(ii)the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
(iii)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election by the Board, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or
(iv)the consummation of a sale or disposition by the Company of all or
substantially all of the Company's assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquirer, of such assets.
(i)“Chief Executive Officer”.means the individual serving at any relevant time
as the chief executive officer of the Company.
(j)“Code”.means the Internal Revenue Code of 1986, as amended, and any successor
statute. Reference in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any Treasury
regulations promulgated under such section.
(k)“Committee”.means the Compensation Committee, as constituted from time to
time, of the Board that is appointed by the Board to administer the Plan, or if
no such committee is appointed (or no such committee shall be in existence at
any relevant time), the term “Committee” for purposes of the Plan shall mean the
Board; provided, however, that as necessary in each case to satisfy the
requirements of Sections 162(m) of the Code and Rule 16b-3 with respect to
Awards granted under the Plan, while the Common Stock is publicly traded, the
Committee shall be a committee of the Board consisting solely of two or more
Outside Directors, in accordance with Section 162(m) of the Code, and/or solely
of two or more Non-Employee Directors, in accordance with Rule 16b-3.
Notwithstanding the foregoing provisions, (i) the Board may delegate to a
committee of one or more members of the Board who are not Outside Directors or
Non-Employee Directors (the “Equity Grant Committee”) the authority to grant
equity-based awards, including Options and Restricted Stock Awards, subject to
the terms of the Plan, including specifically the limitations contained in
Section 6 and any additional limitations as may be contained in resolutions
adopted by the Board from time to time, to selected Employees and Consultants
who are not then (A) Executive Officers, (B) Non-Employee Directors or
(C) persons with respect to whom the Company wishes to comply with Section
162(m) of the Code and (ii) the Board or the Compensation Committee of the Board
may delegate to one or more Executive Officers of the Company (the “Option Grant
Committee”) the authority to grant Options, subject to the terms of the Plan,
including specifically the limitations contained in Section 6 and any additional
limitations as

3

--------------------------------------------------------------------------------




may be contained in resolutions adopted by the Board or the Compensation
Committee from time to time, to Employees (other than Employees who are
Executive Officers or persons with respect to whom the Company wishes to comply
with Section 162(m) of the Code) and Consultants. When used in the Plan, except
as provided otherwise in Section 12, the term “Committees” shall refer to the
Committee, the Equity Grant Committee and the Option Grant Committee, each
acting within the scope of its authority under the Plan with respect to the
matter covered by the particular reference.
(l)“Common Stock”.means the common stock of the Company, $.003 par value per
share or the common stock that the Company may in the future be authorized to
issue.
(m)“Company”.means Cheniere Energy, Inc., a Delaware corporation, and any
successor corporation.
(n)“Consultant”.means any person (other than an Employee or a Director, solely
with respect to rendering services in such person's capacity as a Director) who
is engaged by the Company or any Affiliate to render consulting or advisory
services to the Company or such Affiliate and who is a “consultant or advisor”
within the meaning of Rule 701 promulgated under the Securities Act or Form S-8
promulgated under the Securities Act.
(o)“Continuous Service”.means the provision of services to the Company or an
Affiliate, or any successor, as an Employee, Director or Consultant which is not
interrupted or terminated. Except as otherwise provided in a particular Award
agreement, service shall not be considered interrupted or terminated for this
purpose in the case of (i) any approved leave of absence, (ii) transfers among
the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or an Affiliate, or any successor, as an
Employee, Director or Consultant. An approved leave of absence shall include
sick leave, military leave or any other authorized personal leave. For purposes
of each Incentive Stock Option, if such leave exceeds ninety (90) days, and
re-employment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day that is three (3) months and one (1) day following the
expiration of such ninety (90)-day period.
(p)“Covered Employee”.means the Chief Executive Officer and each other officer
of the Company who is required to be treated as a “covered employee” for
purposes of applying Section 162(m) of the Code to Awards, including, if
applicable, by reason of formal interpretations issued by the Internal Revenue
Service.
(q)“Director”.means a member of the Board or the board of directors of an
Affiliate.
(r)“Disability”.means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person or, if such a plan does not exist at any relevant time, the permanent and
total disability of a person within the meaning of Section 22(e)(3) of the Code.
For purposes of determining the time during which an Incentive Stock Option may
be exercised under the terms of an Option Agreement, “Disability” means the
permanent and total disability of a person within the meaning of Section
22(e)(3) of the Code. Section 22(e)(3) of the Code provides that an individual
is totally and permanently disabled if he is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.
(s)“Effective Date”.means _______________, 2011, the date the Plan was approved
by the Company's stockholders at the Company's 2011 annual meeting of
stockholders.
(t)“Employee”.means any person, including an Executive Officer or Director, who
is employed by the Company or an Affiliate. The payment of compensation by the
Company or an Affiliate to a Director or Consultant solely with respect to such
individual rendering services in the capacity of a Director or

4

--------------------------------------------------------------------------------




Consultant, however, shall not be sufficient to constitute “employment” by the
Company or that Affiliate.
(u)“Executive Officer”.means a person who is an “officer” of the Company or any
Affiliate within the meaning of Section 16 of the Exchange Act (whether or not
the Company is subject to the requirements of the Exchange Act).
(v)“Exchange Act”.means the Securities Exchange Act of 1934, as amended, and any
successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.
(w)“Fair Market Value”.means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock has an established market by virtue of being listed or
quoted on any registered stock exchange, the Fair Market Value of a share of
Common Stock shall be the closing sales price for such a share of Common Stock
(or the closing bid price, if applicable) on such exchange (or, if the Common
Stock is listed or traded on more than one registered exchange, on the exchange
with the greatest volume of trading in the Common Stock) on the day of
determination (or if no such price is reported on that day, on the last market
trading day prior to the day of determination), as reported in The Wall Street
Journal or such other source as the Committee deems reliable.
(ii)In the absence of any listing or quotation of the Common Stock on any such
registered exchange, the Fair Market Value shall be determined in good faith by
the Committee.
(x) “Incentive Stock Option”.means any Option that satisfies the requirements of
Section 422 of the Code and is granted pursuant to Section 8 of the Plan.
(y)“Non-Employee Director”.means a Director of the Company who either (i) is not
an Employee or Officer, does not receive compensation (directly or indirectly)
from the Company or an Affiliate in any capacity other than as a Director
(except for an amount as to which disclosure would not be required under Item
404(a) of Regulation S‑K), does not possess an interest in any other transaction
as to which disclosure would be required under Item 404(a) of Regulation S‑K and
is not engaged in a business relationship as to which disclosure would be
required under Item 404(b) of Regulation S‑K or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(z)“Non-Qualified Stock Option”.means an Option granted under 8 of the Plan that
is not intended to be an Incentive Stock Option.
(aa) “Option”.means an Award granted pursuant to Section 8 of the Plan to
purchase a specified number of shares of Common Stock during the Option period
for a specified exercise price, whether granted as an Incentive Stock Option or
as a Non-Qualified Stock Option.
(ab)“Option Agreement”.means the written agreement or notice evidencing the
grant of an Option executed by the Company and the Optionee or issued by the
Company and accepted by the Optionee, including any amendments thereto. Each
Option Agreement shall be subject to the terms and conditions of the Plan. If an
Option Agreement or related document is delivered to a Participant by electronic
means, and the Participant consents to participate in the electronic Award
procedures adopted by the Company by using his personal identification number to
access the Award documents, such action by the Participant shall constitute the
Participant's electronic signature and acceptance of the terms and conditions of
the Award.
(ac)“Optionee”.means a Participant to whom an Option has been granted under the
Plan.
(ad)“Other Stock or Performance-Based Award”.means an award granted pursuant to
Section 14 the Plan that is not otherwise specifically provided for in the Plan,
the value of which is based in whole or in part upon the value of a share of
Common Stock.
(ae)“Outside Director”.means a Director of the Company who either (i) is not a
current employee

5

--------------------------------------------------------------------------------




of the Company or an “affiliated corporation” (within the meaning of the
Treasury regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), has not been an officer of the Company or an “affiliated
corporation” at any time and is not currently receiving (within the meaning of
the regulations promulgated under Section 162(m) of the Code) direct or indirect
remuneration from the Company or an “affiliated corporation” for services in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(af)“Participant”.means any Employee, Non-Employee Director, or Consultant to
whom an Award has been granted under the Plan.
(ag)“Performance Award”.means an Award granted pursuant to Section 13 of the
Plan to a Participant that is subject to the attainment of one or more
Performance Goals.
(ah)“Performance-Based Compensation”.means “performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
(ai)“Performance Goal”.means a standard established by the Committee based on
one or more business criteria described in Section 13 to determine in whole or
in part whether a Performance Award shall be earned.
(aj)“Performance Period”.shall mean that period established by the Committee at
the time any Performance Award is granted or, except in the case of any grant to
a Covered Employee, at any time thereafter, during which any Performance Goals
specified by the Committee with respect to such Award are to be measured.
(ak)“Phantom Stock Agreement”.means the written agreement evidencing a Phantom
Stock Award. Each Phantom Stock Agreement shall be subject to the terms and
conditions of the Plan.
(al)“Phantom Stock Award”.means an Award granted pursuant to Section 11 of the
Plan.
(am)“Plan”.means this Cheniere Energy, Inc. 2011 Incentive Plan, as set forth
herein and as it may be amended from time to time.
(an)“Regulation S‑K”.means Regulation S‑K promulgated under the Securities Act,
as it may be amended from time to time, and any successor to Regulation S‑K.
Reference in the Plan to any item of Regulation S‑K shall be deemed to include
any amendments or successor provisions to such item.
(ao)“Restricted Period”.means the period established by the Committee with
respect to an Award during which the Award is subject to forfeiture or is not
exercisable by the Participant and with respect to a Restricted Stock Award, the
period during which the Forfeiture Restrictions as described in Section 12(a)
apply to the Award.
(ap)“Restricted Stock Agreement”.means the written agreement evidencing the
grant of a Restricted Stock Award executed by the Company and the Participant or
issued by the Company and accepted by the Participant, including any amendments
thereto. Each Restricted Stock Agreement shall be subject to the terms and
conditions of the Plan. If a Restricted Stock Agreement or related document is
delivered to a Participant by electronic means, and the Participant consents to
participate in the electronic Award procedures adopted by the Company by using
his personal identification number to access the Award documents, such action by
the Participant shall constitute the Participant's electronic signature and
acceptance of the terms and conditions of the Award.
(aq)“Restricted Stock Award”.means an Award granted under Section 12 of the Plan
of shares of Common Stock issued to the Participant for such consideration, if
any, and subject to such restrictions on transfer, rights of first refusal,
repurchase provisions, forfeiture provisions and other terms and conditions, as
are established by the Committee.

6

--------------------------------------------------------------------------------




(ar)“Rule 16b-3”.means Rule 16b-3 promulgated under the Exchange Act, as it may
be amended from time to time, and any successor to Rule 16b-3.
(as)“Section”.means a section of the Plan unless otherwise stated or the context
otherwise requires.
(at)“Securities Act”.means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.
(au)“Stock Appreciation Rights”.means an Award granted under Section 10 of the
Plan.
(av)“Stock Appreciation Rights Agreement”.means a written agreement with a
Participant with respect to an Award of Stock Appreciation Rights.
(aw)“Ten Percent Stockholder”.means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) at the time an Option is granted stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any of its Affiliates.


4.    INCENTIVE AWARDS AVAILABLE UNDER THE PLAN. Awards granted under this Plan
may be (a) Incentive Stock Options, (b) Non-Qualified Stock Options,
(c) Restricted Stock Awards; (d) Stock Appreciation Rights; (e) Bonus Stock,
(f) Cash Awards; (g) Performance Awards; (h) Phantom Stock Awards; and (i) Other
Stock or Performance-Based Awards.


5.    SHARES SUBJECT TO PLAN. Subject to adjustment pursuant to Section 15(a)
hereof, the aggregate number of shares of Common Stock that may be issued with
respect to Awards granted under the Plan shall not exceed 10,000,000 (the “Share
Pool Limit”). At all times during the term of the Plan, the Company shall
allocate and keep available such number of shares of Common Stock as will be
required to satisfy the requirements of outstanding Awards under the Plan.
Except as provided in Section 8(i) with respect to certain assumed or
substituted options resulting from a merger transaction, the number of shares
reserved for issuance under the Plan shall be reduced by the number of shares of
Common Stock issued in connection with the exercise or settlement of an Award or
used to determine the amount of cash paid in connection with the exercise of
Stock Appreciation Rights and the settlement of Phantom Stock Awards. Any shares
of Common Stock covered by an Award (or a portion of an Award) that is forfeited
or canceled or that expires shall be deemed not to have been issued for purposes
of determining the maximum aggregate number of shares of Common Stock which may
be issued under the Share Pool Limit and shall remain available for Awards under
the Plan. The shares to be delivered under the Plan shall be made available from
(a) authorized but unissued shares of Common Stock, (b) Common Stock held in the
treasury of the Company, or (c) previously issued shares of Common Stock
reacquired by the Company, including shares purchased on the open market, in
each case as the Committee may determine from time to time in its sole
discretion.


6.    ELIGIBILITY. Awards other than Incentive Stock Options may be granted to
Employees, Executive Officers, Directors, and Consultants. Incentive Stock
Options may be granted only to Employees. The Committee in its sole discretion
shall select the recipients of Awards; provided, however that (i) the Equity
Grant Committee may select the recipients of Non-Qualified Stock Options and/or
Restricted Stock Awards if (A) such recipients are not members of the Equity
Grant Committee, Executive Officers, Non-Employee Directors or persons with
respect to which the Company desires to comply with Section 162(m) of the Code,
(B) the aggregate number of shares of Common Stock subject to such Options does
not exceed 3,000,000 shares in any one calendar year (reduced by the number of
shares of common Stock covered by Options granted by the Option Grant Committee
for such calendar year) and the aggregate number of shares of Common Stock
covered by such Restricted Stock Awards granted in any one calendar year does
not exceed 600,000 shares of Common Stock and (C) the aggregate number of shares
of Common Stock that may be awarded to any individual under such Options does
not exceed 450,000 shares and the aggregate number of

7

--------------------------------------------------------------------------------




shares of Common Stock that may be awarded to any individual under such
Restricted Stock Awards does not exceed 150,000 shares and (ii) the Option Grant
Committee may select the recipients of Non-Qualified Stock Options (A) if such
recipients are Employees (who are not members of the Option Grant Committee,
Executive Officers or persons with respect to whom the Company wishes to comply
with Section 162(m) of the Code) or Consultants, (B) the aggregate number of
shares of Common Stock subject to such Options does not exceed 3,000,000 shares
in any calendar year (reduced by the number of shares of Common Stock covered by
Options granted by the Equity Grant Committee for such calendar year) and (C)
the aggregate number of shares of Common Stock that may be awarded to any
individual under such Options does not exceed 450,000 shares. A Participant may
be granted more than one Award under the Plan, and Awards may be granted at any
time or times during the term of the Plan. The grant of an Award to an Employee,
Executive Officer, Director or Consultant shall not be deemed either to entitle
that individual to, or to disqualify that individual from, participation in any
other grant of Awards under the Plan.


7.    LIMITATION ON INDIVIDUAL AWARDS. Except for Cash Awards described in
Section 13, no individual shall be granted, in any calendar year, Awards under
the Plan covering or relating to an aggregate of more than 6,000,000 shares of
Common Stock. No individual shall receive payment for Cash Awards during any
calendar year aggregating in excess of $25,000,000. The preceding shall be
applied in a manner which will permit compensation generated under the Plan,
where appropriate, to constitute Performance-Based Compensation.


8.    OPTIONS.
(a)Terms and Conditions of Options. Except with respect to grants of
Non-Qualified Stock Options by the Equity Grant Committee and/or the Option
Grant Committee, the Committee shall determine whether an Option shall be
granted as an Incentive Stock Option or a Non-Qualified Stock Option. The
Committees shall determine the provisions, terms and conditions of each Option
including, but not limited to, the vesting schedule, the number of shares of
Common Stock subject to the Option, the exercise price of the Option, the period
during which the Option may be exercised, repurchase provisions, forfeiture
provisions, methods of payment, and all other terms and conditions of the
Option, subject to the following:
(i)Form of Option Grant. Each Option granted under the Plan shall be evidenced
by a written Option Agreement in such form (which need not be the same for each
Optionee) as the Committees from time to time approve, but which is not
inconsistent with the Plan, including any provisions that may be necessary, as
determined by the Committee, to assure that any Option that is intended to be an
Incentive Stock Option will comply with Section 422 of the Code.
(ii)Date of Grant. The date of grant of an Option shall be the date on which the
Committees make the determination to grant such Option unless a later date is
specified by the Committees at the time of such determination. The Option
Agreement evidencing the Option shall be delivered to the Optionee, with a copy
of the Plan and other relevant Option documents, within a reasonable time after
the date of grant.
(iii)Exercise Price. The exercise price of an Option shall be not less than the
Fair Market Value of the shares of Common Stock on the date of grant of the
Option. In addition, the exercise price of any Incentive Stock Option granted to
a Ten Percent Stockholder shall not be less than 110% of the Fair Market Value
of the shares of Common Stock on the date of grant of the Option. The exercise
price for each Option granted under this Section 8 shall be subject to
adjustment pursuant to Section 15(a).
(iv)Exercise Period. Options shall be exercisable within the time or times or
upon the event or events determined by the Committees and set forth in the
Option Agreement; provided, however, that no Option shall be exercisable later
than the expiration of ten (10) years from the date

8

--------------------------------------------------------------------------------




of grant of the Option, and provided further, that no Incentive Stock Option
granted to a Ten Percent Stockholder shall be exercisable after the expiration
of five (5) years from the date of grant of the Option.
(v)Limitations on Incentive Stock Options. The aggregate Fair Market Value
(determined as of the date of grant of an Option) of Common Stock which any
Employee is first eligible to purchase during any calendar year by exercise of
Incentive Stock Options granted under the Plan and by exercise of incentive
stock options (within the meaning of Section 422 of the Code) granted under any
other incentive stock option plan of the Company or an Affiliate shall not
exceed $100,000. If the Fair Market Value of stock with respect to which all
incentive stock options described in the preceding sentence held by any one
Optionee are exercisable for the first time by such Optionee during any calendar
year exceeds $100,000, the Options (that are intended to be Incentive Stock
Options on the date of grant thereof) for the first $100,000 worth of shares of
Common Stock to become exercisable in such year shall be deemed to constitute
incentive stock options within the meaning of Section 422 of the Code and the
Options (that are intended to be Incentive Stock Options on the date of grant
thereof) for the shares of Common Stock in the amount in excess of $100,000 that
become exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code is amended after the Effective Date to provide for a
different limit than the one described in this Section 8(a)(v), such different
limit shall be incorporated herein and shall apply to any Options granted after
the effective date of such amendment.
(vi)    Acceleration of Vesting. Any Option granted hereunder which is not
otherwise vested shall vest (unless specifically provided to the contrary by the
Committee in the document or instrument evidencing an Option granted hereunder)
upon (A) the involuntary termination of an Employee or Consultant or removal of
a Non-Employee Director without Cause; (B) a Change of Control, but only as
provided for in Section 15(c); or (C) death or Disability of the Participant.
(b)Transferability of Options. Options granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Optionee, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution, and shall be exercisable during the
lifetime of the Optionee only by the Optionee; provided, however, that the
Optionee may designate persons who or which may exercise his Options following
his death. Notwithstanding the preceding sentence, Non-Qualified Stock Options
may be transferred to such family members, family member trusts, family limited
partnerships and other family member entities as the Committee, in its sole
discretion, may provide for in the Optionee's Option Agreement and approve prior
to any such transfer. No such transfer will be approved by the Committee if the
Common Stock issuable under such transferred Option would not be eligible to be
registered on Form S-8 promulgated under the Securities Act.
(c)Manner of Exercise. Options may be exercised in such manner as approved by
the Company from time to time, including by delivery to the Company of a written
exercise notice or by an exercise election made by a Participant through an
electronic procedure authorized by the Company (which method or procedure need
not be the same for each Optionee), stating the number of shares of Common Stock
being purchased, the method of payment, and such other matters as may be deemed
appropriate by the Company in connection with the issuance of shares of Common
Stock upon exercise of the Option, together with payment in full of the exercise
price for the number of shares of Common Stock being purchased and satisfaction
of the tax withholding provisions described in Section 17.
(d)Payment of Exercise Price. Payment of the aggregate exercise price for the
shares of Common Stock to be purchased upon exercise of an Option may be made in
cash (by check) or, if elected by the Optionee, in any of the following methods:
(i) if a public market for the Common Stock exists, upon the Optionee's written
request, the Company may deliver certificates for the shares of Common Stock for
which

9

--------------------------------------------------------------------------------




the Option is being exercised to a broker for sale on behalf of the Optionee,
provided that the Optionee has irrevocably instructed such broker to remit from
the proceeds of such sale directly to the Company on the Optionee's behalf the
full amount of the exercise price plus any taxes the Company is required to
withhold (ii) by surrender to the Company for cancellation of shares of Common
Stock owned by the Optionee having an aggregate Fair Market Value on the date of
exercise equal to (or, to avoid the cancellation of fractional shares of Common
Stock, less than) the aggregate exercise price of the shares of Common Stock
being purchased upon such exercise; provided, that such surrendered shares are
not subject to any pledge or other security interest and have or meet such other
requirements, if any, as the Committees may determine necessary in order to
avoid an accounting earnings charge in respect of the Option being exercised;
(iii) by a “net exercise” method whereby the Company withholds from the delivery
of shares of Common Stock subject to the Option (or the portion thereof that is
being exercised) that number of whole shares having an aggregate Fair Market
Value on the date of exercise equal to (or, to avoid the issuance of fractional
shares of Common Stock, less than) the aggregate exercise price of the shares of
Common Stock being purchased upon such exercise; or (iv) by any combination of
the foregoing, including a cash payment. No shares of Common Stock may be issued
until full payment of the purchase price thereof has been made.
(e)Exercise of Option Following Termination of Continuous Service.
(i)Subject to the other provisions of this Section 8(e), (A) an Optionee may
exercise an Incentive Stock Option for a period of three (3) months following
the date the Optionee's Continuous Service terminates and (B) an Optionee may
exercise a Non-Qualified Stock Option for a period of six (6) months following
the date the Optionee's Continuous Service terminates, but in each case, only to
the extent the Optionee was otherwise entitled to exercise the Option on the
date the Optionee's Continuous Service terminates).
(ii)If the Optionee's Continuous Service is terminated by the Company or an
Affiliate for Cause, the Optionee's right to exercise the Option shall
immediately terminate.
(iii)If the Optionee's Continuous Service terminates as a result of the
Optionee's Disability, the Optionee may exercise the Option for a period of one
(1) year following the date the Optionee's Continuous Service terminates.
(iv)In the event of the termination of the Optionee's Continuous Service as a
result of the Optionee's death, the Optionee's estate, or a person who acquired
the right to exercise the Option by bequest or inheritance, may exercise the
Option for a period of one (1) year following the Optionee's date of death.
(v)An Option shall terminate to the extent not exercised on the last day of the
specified post-termination exercise periods set forth above or the last day of
the original term of the Option, whichever occurs first.
(vi)The Committees shall have discretion to determine whether the Continuous
Service of an Optionee has terminated, the effective date on which such
Continuous Service terminates and whether the Optionee's Continuous Service
terminated as a result of the Disability of the Optionee. The determination of
whether a Participant's Continuous Service was terminated for Cause shall be
determined as provided for in Section 3(g).
(f)Limitations on Exercise.
(i)The Committees may specify a reasonable minimum number of shares of Common
Stock or a percentage of the shares subject to an Option that may be purchased
on any exercise of an Option; provided, that such minimum number will not
prevent Optionee from exercising the full number of shares of Common Stock as to
which the Option is then exercisable.
(ii)The obligation of the Company to issue any shares of Common Stock pursuant
to the

10

--------------------------------------------------------------------------------




exercise of any Option shall be subject to the condition that such exercise and
the issuance and delivery of such shares pursuant thereto comply with the
Securities Act, all applicable state securities laws and the requirements of any
stock exchange or market-quotation system upon which the shares of Common Stock
may then be listed or quoted, as in effect on the date of exercise. The Company
shall be under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities laws
or stock exchange or market-quotation system, and the Company shall have no
liability for any inability or failure to do so.
(iii)As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares of Common
Stock if, in the opinion of counsel for the Company, such a representation is
required by any securities or other applicable laws.
(g)Modification, Extension And Renewal of Options . The Committee shall have the
power to modify, cancel, extend (subject to the provisions of Section 8(a)(iv)
hereof) or renew outstanding Options and to authorize the grant of new Options
and/or Restricted Stock Awards in substitution therefor; provided, however, that
(i) except as permitted by Section 15(a) of the Plan, any such action may not
reprice any outstanding Option to reduce the exercise price thereof, directly or
indirectly, without the approval of the stockholders of the Company and,
(ii) without the written consent of any affected Optionee, (A) impair any rights
under any Option previously granted to such Optionee, (B) cause the Option or
the Plan to become subject to Section 409A of the Code, or (C) cause any Option
to lose its status as Performance-Based Compensation. Notwithstanding anything
to the contrary contained in this Section 8(g), no Option may be replaced with
another Award that would have a higher intrinsic value than the value of the
Option at the time of its replacement. Any outstanding Incentive Stock Option
that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.
(h)Privileges of Stock Ownership. No Optionee will have any of the rights of a
stockholder with respect to any shares of Common Stock subject to an Option
until such Option is properly exercised and the purchased shares are issued and
delivered to the Optionee, as evidenced by an appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company. No adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to such date of issuance and delivery, except as provided
in the Plan.
(i)Acquisitions and Other Transactions. The Committee may, from time to time,
assume outstanding options granted by another entity, whether in connection with
an acquisition of such other entity or otherwise, by either (i) granting an
Option under the Plan in replacement of or in substitution for the option
assumed by the Company, or (ii) treating the assumed option as if it had been
granted under the Plan if the terms of such assumed option could be applied to
an Option granted under the Plan. Such assumption shall be permissible if the
holder of the assumed option would have been eligible to be granted an Option
hereunder if the other entity had applied the rules of the Plan to such grant.
The Committee also may grant Options under the Plan in settlement of or
substitution for outstanding options or obligations to grant future options in
connection with the Company or an Affiliate acquiring another entity, an
interest in another entity or an additional interest in an Affiliate, whether by
merger, stock purchase, asset purchase or other form of transaction. Shares of
Common Stock subject to an assumed or substituted option resulting from a merger
transaction involving the Company or an Affiliate will not reduce the Share Pool
Limit described in Section 5. Notwithstanding the foregoing provisions of this
Section 8, in the case of an Option issued or assumed pursuant to this Section
8(i), the exercise price for the Option shall be determined in accordance with
the principles of Sections 424(a) and 409A of the Code.



11

--------------------------------------------------------------------------------




9.    BONUS STOCK AWARDS.
(a)Bonus Stock Awards. The Committee may, from time to time and subject to the
provisions of the Plan, grant a Bonus Stock Award to Employees, Consultants or
Non-Employee Directors. A Bonus Stock Award is a grant of shares of Common Stock
for such consideration, if any, as established by the Committee and that are not
subject to forfeiture provisions.
(b)Rights as Shareholder. Shares of Common Stock awarded pursuant to a Bonus
Stock Award shall be represented by a stock certificate registered in the name
of and delivered to, or held in a book entry account by the Company's transfer
agent established on behalf of, the Participant to whom such Bonus Stock Award
is granted.
(c)Payment for Bonus Stock. The Committee shall determine the amount and form of
any payment for shares of Common Stock received by a Participant pursuant to a
Bonus Stock Award. In the absence of such a determination, the Participant shall
not be required to make any payment for shares of Common Stock received pursuant
to a Bonus Stock Award, except to the extent otherwise required by law.


10.    STOCK APPRECIATION RIGHTS. The Committee may grant Stock Appreciation
Rights to Employees, Consultants or Non-Employee Directors. The terms and
conditions of Stock Appreciation Rights, including the vesting and exercise
provisions, shall be set forth in a Stock Appreciation Rights Agreement (which
need not be the same for each Participant) in such form as the Committee
approves, but which is not inconsistent with the Plan. A Stock Appreciation
Right may be granted (i) if unrelated to an Option, at any time or (ii) if
related to an Option, either at the time of grant or at any time thereafter
during the term of the Option. The exercise price of any Stock Appreciation
Right shall be not less than the Fair Market Value of the Common Stock on the
grant date of the Award.
(a)Payment of Stock Appreciation Rights. A Stock Appreciation Right is a right
to receive, upon exercise of the right, shares of Common Stock or their cash
equivalent in an amount equal to the increase, if any, in Fair Market Value of
the Common Stock between the grant and exercise dates. The Committee may
specifically designate in a Stock Appreciation Rights Agreement that the Award
will be settled (i) only in cash, (ii) only in shares of Common Stock or
(iii) in such combination of such forms and, if not so provided in the Stock
Appreciation Rights Agreement, the Award will be settled in shares of Common
Stock unless the Committee determines, at the time of exercise of the Award,
that the Award will be settled in cash or a combination of shares of Common
Stock and cash.
(b)Tandem Rights. Stock Appreciation Rights may be granted in connection with
the grant of an Option, in which case (i) the Stock Appreciation Rights shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, (ii) exercise of Stock Appreciation Rights will result in the
surrender of the right to purchase the shares under the Option as to which the
Stock Appreciation Rights were exercised and (iii) the Stock Appreciation Rights
will not be transferable (other than by will or the laws of descent and
distribution) except to the extent the Related Option is transferable. Upon the
exercise of an Option granted in connection with Stock Appreciation Rights, the
Stock Appreciation Rights shall be cancelled to the extent of the number of
shares of Common Stock as to which the Option is exercised or surrendered.
(c)Stock Appreciation Rights Unrelated to an Option. Stock Appreciation Rights
unrelated to Options shall contain such terms and conditions as to
exercisability, vesting and duration as the Committee shall determine, but in no
event shall they have a term greater than ten (10) years. Each such Stock
Appreciation Right that is unrelated to an Option may be exercised by the
Participant for a period of six (6) months following the date the Participant's
Continuous Service terminates, but only to the extent the Participant was
otherwise entitled to exercise the Stock Appreciation Right on the date the
Participant's Continuous Service terminates (and in no event later than the
expiration date of the Award); provided, however,

12

--------------------------------------------------------------------------------




that if the Participant's Continuous Service terminates for Cause, the
Optionee's right to exercise the Stock Appreciation Right shall immediately
terminate.
(d)Date of Grant. The date of grant of an Award of Stock Appreciation Rights
shall be the date on which the Committee makes the determination to grant such
Award unless a later date is specified by the Committee at the time of such
determination.


11.    PHANTOM STOCK AWARDS. The Committee may, from time to time and subject to
the terms of the Plan, grant Phantom Stock Awards to Employees, Consultants and
Non-Employee Directors. Each Phantom Stock Award Agreement shall be in such form
and contain such terms and conditions (which need not be the same for each
Participant who receives a Phantom Stock Award) as the Committee shall deem
appropriate, but such terms shall take into account the provisions of Section
409A of the Code applicable to the Award. The Award date of a Phantom Stock
Award shall be the date on which the Committee makes the determination to grant
the Award unless a later date is specified by the Committee at the time of such
determination.
(a)Payment of Phantom Stock Awards. A Phantom Stock Award is a right to receive
a specified number of shares of Common Stock or cash equal to the Fair Market
Value of a specified number of shares of Common Stock issued or paid at the end
of a Restricted Period or the last day of a specified deferral period.
(i)Award and Restrictions. Satisfaction of a Phantom Stock Award shall occur
upon expiration of the deferral period or a Restricted Period specified for such
Phantom Stock Award by the Committee (which may include a risk of forfeiture),
if any, as the Committee may impose. Such restrictions may lapse at the
expiration of the deferral period or at earlier specified times (including based
on achievement of performance goals and/or future service requirements),
separately or in combination, installments or otherwise, as the Committee may
determine.
(ii)Award Period; Forfeiture. The Committee shall establish, at the time of
grant of each Phantom Stock Award, a period over which (or the conditions with
respect to which) the Award shall vest with respect to the Participant and the
time at which the Award will be settled and paid. Except as otherwise determined
by the Committee or as may be set forth in any Phantom Stock Award Agreement,
employment or other agreement pertaining to a Phantom Stock Award, upon
termination of the Participant's Continuous Service during the applicable
deferral period or Restricted Period (including any applicable Performance
Period) or portion thereof to which forfeiture conditions apply, all Phantom
Stock Awards that are at that time subject to deferral of a Restricted Period
shall be forfeited; provided that the Committee, subject to the provisions and
limitations contained in Section 13(c) relating to Performance Awards, may
provide at the time of grant of a Phantom Stock Award that restrictions or
forfeiture conditions relating to Phantom Stock Awards shall be waived in whole
or in part in the event of terminations of Continuous Service resulting from
specified causes.
(iii)Performance Goals. To the extent the Committee determines that any Phantom
Stock Award granted pursuant to this Section 11 is intended to constitute
Performance-Based Compensation, the grant and settlement of the Award shall be
subject to the achievement of Performance Goals determined and applied in a
manner consistent with the provisions of Section 13 and the other relevant
provisions of Section 13.


12.    RESTRICTED STOCK AWARDS. The Committee and the Equity Grant Committee
may, from time to time and subject to the terms of the Plan, grant Restricted
Stock Awards to Employees, Consultants and Non-Employee Directors. Each
Restricted Stock Agreement shall be in such form and shall contain such terms
and conditions as the Committee, or if applicable, the Equity Grant Committee,
shall deem appropriate. The terms and conditions of such Restricted Stock
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Agreements need not be identical, but each

13

--------------------------------------------------------------------------------




such Restricted Stock Agreement shall be subject to the terms and conditions of
this Section 12. Solely for purposes of this Section 12, the term “Committees”
means the Committee and the Equity Grant Committee, each acting within the scope
of its authority under the Plan with respect to Restricted Stock Awards. The
Award date of a Restricted Stock Award shall be the date on which the Committees
make the determination to grant the Award unless a later date is specified by
the Committees at the time of such determination.
(a)Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Restricted Stock Award shall be subject to restrictions on disposition by the
Participant and to an obligation of the Participant to forfeit and surrender the
shares to the Company under certain circumstances (the “Forfeiture
Restrictions”). The Forfeiture Restrictions and the Restricted Period shall be
determined by the Committees in their sole discretion, and the Committees may
provide that the Forfeiture Restrictions and the Restricted Period shall lapse
on the passage of time, the attainment of one or more Performance Goals,
established by the Committees or the occurrence of such other event or events
determined to be appropriate by the Committees. The Forfeiture Restrictions
applicable to a particular Restricted Stock Award (which may differ from any
other such Restricted Stock Award) shall be stated in the Restricted Stock
Agreement and vesting of such Restricted Stock Award shall occur upon the lapse
of the Forfeiture Restrictions applicable to such Restricted Stock Award.
(b)Rights as Stockholder. Shares of Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Participant of such Restricted Stock Award or by a book entry
account with the Company's transfer agent. The Participant shall have the right
to receive dividends with respect to the shares of Common Stock subject to a
Restricted Stock Award, to vote the shares of Common Stock subject thereto and
to enjoy all other stockholder rights with respect to the shares of Common Stock
subject thereto, except that, unless provided otherwise in the Restricted Stock
Agreement, (i) the Participant shall not be entitled to delivery of the stock
certificates evidencing the shares of Common Stock or release of transfer
restrictions on shares of Common Stock held in a book entry account with the
Company's transfer agent until the Forfeiture Restrictions have expired,
(ii) the Company or an escrow agent shall retain custody of the stock
certificates evidencing the shares of Common Stock (or such shares shall be held
in a book entry account with the Company's transfer agent) until the Forfeiture
Restrictions expire and (iii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the shares of Common Stock until
the Forfeiture Restrictions expire.
(c)Release of Common Stock. One or more stock certificates representing shares
of Common Stock, free of Forfeiture Restrictions, shall be delivered to the
Participant (or the transfer restrictions on shares of Common Stock held in a
book entry account for the Participant will be released) promptly after, and
only after, the Forfeiture Restrictions expire and Participant has satisfied all
applicable federal, state and local income and employment tax withholding
requirements. The Participant, by his acceptance of the Restricted Stock Award,
shall irrevocably grant to the Company a power of attorney to transfer any
shares so forfeited to the Company and agrees to execute any documents requested
by the Company in connection with such forfeiture and transfer, and such
provisions regarding transfers of forfeited shares of Common Stock shall be
specifically performable by the Company in a court of equity or law.
(d)Payment for Restricted Stock. The Committees shall determine the amount and
form of any payment for shares of Common Stock received pursuant to a Restricted
Stock Award; provided, that in the absence of such a determination, the
Participant shall not be required to make any payment for shares of Common Stock
received pursuant to a Restricted Stock Award, except to the extent otherwise
required by law.
(e)Forfeiture of Restricted Stock. Unless otherwise provided in a Restricted
Stock Agreement, on termination of the Participant's Continuous Service during
the Restricted Period, the shares of Common Stock which are still subject to the
Restricted Stock Award shall be forfeited by the Participant. Upon any
forfeiture, all rights of the Participant with respect to the forfeited shares
of the Common Stock subject to

14

--------------------------------------------------------------------------------




the Restricted Stock Award shall cease and terminate, without any further
obligation on the part of the Company. Notwithstanding the foregoing (but
subject to the provisions and limitations contained in Sections 13(c) and 13(d)
relating to Performance Awards), unless the Award specifically provides
otherwise, all Restricted Stock not otherwise vested shall vest upon (i) the
involuntary termination by the Company or an Affiliate of an Employee or
Consultant or the removal of a Non-Employee Director without Cause; (ii) a
Change of Control, but only as provided for in 15(c); or (iii) death or
Disability of the Participant.
(f)Waiver of Forfeiture Restrictions; Committee's Discretion. With respect to a
Restricted Stock Award that has been granted to a Covered Employee where such
Award has been designed to meet the exception for Performance-Based
Compensation, the Committee may not waive the Forfeiture Restrictions applicable
to such Restricted Stock Award.


13.    CASH AWARDS AND PERFORMANCE AWARDS.
(a)Cash Awards. In addition to granting Options, Stock Appreciation Rights,
Bonus Stock, Phantom Stock Awards, Restricted Stock Awards, and Other Stock or
Performance-Based Awards, the Committee shall, subject to the limitations of the
Plan, have authority to grant Cash Awards. Each Cash Award shall be subject to
such terms and conditions, restrictions and contingencies as the Committee shall
determine. Restrictions and contingencies limiting the right to receive a cash
payment pursuant to a Cash Award shall be based upon the achievement of single
or multiple Performance Goals over a Performance Period established by the
Committee. The determinations made by the Committee pursuant to this Section
13(a) shall be specified in the applicable Award agreement or other document or
documents established by the Committee pursuant to which the Cash Award is
granted.
(b)Designation as a Performance Award. The Committee shall have the right to
designate any Award of Options, Stock Appreciation Rights, Phantom Stock Awards,
Restricted Stock Awards, and Other Stock or Performance-Based Awards as a
Performance Award. All Cash Awards shall be designated as Performance Awards.
The Committee may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to increase the amounts payable under any Award subject
to performance conditions except as limited under Section 13(c) in the case of a
Performance Award granted to a Covered Employee. The grant and/or settlement of
a Performance Award shall be subject to the terms and conditions set forth in
this Section 13. The Committee may also grant performance-based Awards pursuant
to Section 14 that are not intended to satisfy the provisions of this Section 13
to an eligible individual who is not at the time a Covered Employee and is not
expected to be a Covered Employee at the time the compensation under the Award
is to be paid.
(c)Performance Goals. The grant or vesting of a Performance Award shall be
subject to the achievement of Performance Goals over a Performance Period
established by the Committee based upon one or more of the business criteria
described in Section 13(c)(ii) that apply to the Participant, one or more
business units, divisions or subsidiaries of the Company or the applicable
sector of the Company, one or more regions or product lines of the Company's
business, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies.
(i)General. The Performance Goals for Performance Awards shall consist of one or
more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to a Covered Employee, Performance Goals shall be designed to
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee are such that the achievement of Performance Goals is
“substantially uncertain” at the time of grant. The Committee may determine that
such Performance Awards shall be granted and/or settled upon achievement of any
one Performance Goal or that two or more of the Performance Goals must be
achieved as a condition to the grant and/or settlement of such Performance
Awards.

15

--------------------------------------------------------------------------------




Performance Goals may differ among Performance Awards granted to any one
Participant or for Performance Awards granted to different Participants.
(ii)Business Criteria. One or more of the following business criteria shall be
used by the Committee in establishing performance goals for Performance Awards
granted to a Participant: (A) earnings per share; (B) revenue (including
increased revenues); (C) profit measures (including gross profit, operating
profit, economic profit, net profit before taxes and adjusted pre-tax profit);
(D) cash flow measures (including cash flow return on capital, cash flow return
on tangible capital, net cash flow and net cash flow before financing
activities); (E) return measures (including return on equity, return on assets,
return on capital, risk-adjusted return on capital, return on investors' capital
and return on average equity); (F) economic value added; (G) gross margin;
(H) net income measures (including income after capital costs and income before
or after taxes); (I) earnings; (J) pretax earnings; (K)  earnings before
interest, taxes, depreciation and amortization (“EBITDA”); (L) earnings before
taxes and depreciation (“EBTD”); (M) earnings before interest and taxes
(“EBIT”); (N) pretax operating earnings after interest expense and before
incentives, service fees, and extraordinary or special items; (O) operating
measures (including operating income, funds from operations, cash from
operations, after-tax operating income; sales volumes, production volumes and
production efficiency); (P) stock price measures (including growth measures and
total stockholder return); (Q) debt reduction; (R) price per share of Common
Stock; (S) market share; (T) earnings per share or adjusted earnings per share
(actual or growth in); (U) economic value added (or an equivalent metric);
(V) market value added; (W) debt to equity ratio; (X) expense measures
(including overhead cost and general and administrative expense); (Y) changes in
working capital; (Z) margins; (AA) stockholder value; (BB) proceeds from
dispositions; (CC) total market value; (DD) customer satisfaction or growth and
(EE) contracted LNG quantity. Any of the above goals determined on the absolute
or relative basis or as compared to the performance of a published or special
index deemed applicable by the Committee including, but not limited to, the
Standard & Poor's 500 Stock Index or a group of comparable companies.
(iii)Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of Performance Awards shall be measured over a
Performance Period of not less than one year and not more than five years, as
specified by the Committee. Performance Goals in the case of any Award granted
to a Participant shall be established not later than 90 days after the beginning
of any performance period applicable to such Performance Awards, or at such
other date as may be required or permitted for Performance-Based Compensation.
Notwithstanding the foregoing provisions, if the Committee intends for a
Performance Award to be granted and administered in a manner designed to
preserve the deductibility of the compensation resulting from such Award in
accordance with Section 162(m) of the Code, then the Performance Goals for such
particular Performance Award relative to the particular period of service to
which the Performance Goals relates shall be established by the Committee in
writing (i) no later than 90 days after the beginning of such period and
(ii) prior to the completion of 25% of such period.
(iv)Settlement of Performance Awards; Compensation Contingent Upon Attainment of
Performance Goal. After the end of each Performance Period, the Committee shall
determine the amount, if any, of Performance Awards payable to each Participant
based upon achievement of business criteria over a Performance Period. The
Committee may not exercise discretion to increase any such amount payable in
respect of a Performance Award designed to comply with Section 162(m) of the
Code. The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of Continuous
Service by the Participant prior to the end of a Performance Period or
settlement of Performance Awards. To the extent a Performance Award is intended
to constitute Performance-Based Compensation, compensation payable under the
Award must be contingent on attaining the applicable Performance Goals;
provided; however, that

16

--------------------------------------------------------------------------------




such an Award may provide that the compensation will be paid on death,
Disability or a Change of Control, although compensation actually paid on
account of those events prior to the attainment of the applicable Performance
Goals will not satisfy the Performance-Based Compensation requirements.
(v)Written Determinations. The Committee shall have the authority to determine
whether the Performance Goals and other terms and conditions of the Award
satisfied all determinations by the Committee as to the establishment of
Performance Goals, the amount of any Performance Award, and the achievement of
Performance Goals relating to Performance Awards shall be made in writing in the
case of any Award granted to a Participant. The Committee may not delegate any
responsibility relating to such Performance Awards.
(d)Status of Performance Awards under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code shall, if so designated by the Committee,
constitute Performance-Based Compensation. Accordingly, the terms of this
Section 13 shall be interpreted in a manner consistent with Section 162(m) of
the Code. The foregoing notwithstanding, because the Committee cannot determine
with certainty whether a given Participant will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of a Performance Award, who is likely to be a Covered Employee
with respect to that fiscal year. If any provision of the Plan as in effect on
the date of adoption or any agreements relating to Performance Awards that are
designated as intended to comply with Section 162(m) of the Code does not comply
or is inconsistent with the requirements of Section 162(m) of the Code, such
provision shall be construed or, to the extent permitted under the Code, deemed
amended to the extent necessary to conform to such requirements.
(e)Waiver of Performance Goals. The Committee shall have no discretion to modify
or waive the Performance Goals or conditions to the grant or vesting of a
Performance Award unless such Award is not intended to qualify as qualified
Performance-Based Compensation and the relevant Award Agreement provides for
such discretion.


14.    OTHER STOCK OR PERFORMANCE-BASED AWARDS.
The Committee is hereby authorized to grant to Employees, Consultants and
Non-Employee Directors, Other Stock or Performance-Based Awards, which shall
consist of a right that (i) is not an Award described in any other Section of
the Plan and (ii) is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of Common Stock
(including, without limitation, securities convertible into shares of Common
Stock) as are deemed by the Committee to be consistent with the purposes of the
Plan. Subject to the terms of the Plan, the Committee shall determine the terms
and conditions of any such Other Stock or Performance-Based Award. The term of
an Award granted under this Section shall in no event exceed a period of ten
(10) years (or if the Award is intended to satisfy the provisions of Section 13,
such shorter period provided for in Section 13). If the Committee intends that
the compensation payable under any such Award be treated as Performance-Based
Compensation, the Award will be subject to the provisions of Section 13.


15.    ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.
(a)Capital Adjustments. The number of shares of Common Stock (i) covered by each
outstand-ing Award granted under the Plan, the exercise or purchase price of
such outstanding Award, and any other terms of the Award that the Committee
determines requires adjustment and (ii) available for issuance under Sections 5
and 7 shall be proportionately adjusted or an equitable substitution shall be
made with respect to

17

--------------------------------------------------------------------------------




such shares to reflect, as determined by the Committee, any increase or decrease
in the number of shares of Common Stock resulting from a stock dividend, stock
split, reverse stock split, extraordinary cash dividend resulting from a
nonrecurring event that is not a payment of normal corporate earnings,
combination, reclassification or similar change in the capital structure of the
Company without receipt of consideration, subject to any required action by the
Board or the stockholders of the Company and compliance with applicable
securities laws or other applicable laws; provided, however, that a fractional
share will not be issued upon exercise of any Award, and either (i) the value of
any fraction of a share of Common Stock that would have resulted will be cashed
out at Fair Market Value or (ii) the number of shares of Common Stock issuable
under the Award will be rounded down to the nearest whole number, as determined
by the Committee. Except as the Committee determines, no issuance by the Company
of shares of capital stock of any class, or securities convertible into shares
of capital stock of any class, shall affect, and no adjustment by reason hereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award. Notwithstanding the foregoing provisions of this Section
15, no adjustment may be made by the Committee with respect to an outstanding
Award that would cause such Award and/or the Plan to become subject to Section
409A of the Code or that would cause an Award that is intended to be
Performance-Based Compensation to fail to satisfy the requirements of Section
162(m) of the Code for such form of compensation.
(b)Dissolution or Liquidation. The Committee shall notify the Participant at
least twenty (20) days prior to any proposed dissolution or liquidation of the
Company. Unless provided otherwise in an individual Award, to the extent that an
Award has not been previously exercised or settled, or the Restricted Period has
not lapsed, any such Award other than a Restricted Stock Award shall expire and
any such Award that is a Restricted Stock Award shall be forfeited and the
shares of Common Stock subject to such Restricted Stock Award shall be returned
to the Company, in each case, immediately prior to consummation of such
dissolution or liquidation, and such Award shall terminate immediately prior to
consummation of such dissolution or liquidation. A “dissolution or liquidation
of the Company” shall not be deemed to include, or to be occasioned by, any
merger or consolidation of the Company with any other corporation or other
entity or any sale of all or substantially all of the assets of the Company
(unless that sale is effected as part of a plan of liquidation of the Company in
which the Company's business and affairs are wound up and the corporate
existence of the Company is terminated).
(c)Change of Control. Unless specifically provided otherwise with respect to
Change of Control events in an individual Option Agreement, Stock Appreciation
Rights Stock Agreement or in a then-effective written employment agreement
between the Participant and the Company, if, during the effectiveness of the
Plan, a Change of Control occurs, each Option and Stock Appreciation Right which
is at the time outstanding under the Plan shall (i) automatically become fully
vested and exercisable, immediately prior to the specified effective date of
such Change of Control, for all of the shares of Common Stock at the time
represented by such Option or Stock Appreciation Right and (ii) expire twenty
(20) days after the Committee gives written notice to the Participant specifying
the terms and conditions of the acceleration of the Participant's Options or
Stock Appreciation Rights, or if earlier, the date by which the Option or Stock
Appreciation Right otherwise would expire. To the extent that an Optionee
exercises his Option before or on the effective date of the Change of Control,
the Company shall issue all Common Stock purchased by exercise of that Option
(subject to Optionee's satisfaction of the requirements of Section 17), and
those shares of Common Stock shall be treated as issued and outstanding for
purposes of the Change in Control. If a Participant does not exercise his Option
within the twenty (20) day period described above, or if earlier, the date by
which the Option or Stock Appreciation Right otherwise would expire, the Option
or Stock Appreciation Right shall immediately be forfeited and the Participant
shall have no further rights to exercise the Option or Stock appreciation Right.
Notwithstanding the foregoing provisions, in the event of any Change of Control,
all of the Company's obligations regarding Options and Stock Appreciation Rights
that were granted hereunder and that are outstanding and vested on the date of
such event (taking into consideration any acceleration of vesting in connection
with such transaction) may, on such terms as may be approved by the Committee
prior to such

18

--------------------------------------------------------------------------------




event, be (i) assumed by the surviving or continuing corporation (or substituted
options of equal value may be issued by such corporation) or (ii) canceled in
exchange for cash, securities of the acquiror or other property in an amount
equal to the amount that would have been payable to a Participant pursuant to
the Change of Control event if the Participant's vested Options and Stock
Appreciation Rights had been fully exercised immediately prior to the Change of
Control event; provided, however, that if the amount that would have been
payable to a Participant pursuant to such transaction if such Participant's
vested Options and Stock Appreciation Rights had been fully exercised
immediately prior thereto would be equal to or less than the aggregate exercise
price that would have been payable therefor, the Committee may, in its
discretion, cancel any or all such Options for no consideration or payment of
any kind.
Unless specifically provided otherwise with respect to Change of Control events
in an individual Award or in a then-effective written employment agreement
between the Participant and the Company, if, during the effectiveness of the
Plan, a Change of Control occurs, the Restricted Period applicable to
outstanding Restricted Stock Awards and all other outstanding Awards subject to
forfeiture provisions (other than Awards consisting of Options or Stock
Appreciation Rights) shall lapse and such Awards shall become fully vested and
settled (subject, in each case, to satisfaction by the affected Participant of
the requirements of Section 17); provided, however, if the Award is treated as
“nonqualified deferred compensation” under Section 409A of the Code and the
Award provides for a payment as a result of a Change of Control, (i) the
definition of Change of Control for purposes of applying this Section 15(c) and
for purposes of determining whether a payment event has occurred shall, in lieu
of the definition contained in Section 3(i), be the definition assigned to a
“change in the ownership or effective control of a corporation, or change in the
ownership of a substantial portion of the assets of a corporation” contained in
Treasury Regulation Section 1.409A-3(i)(5), using the default percentages
contained in such Treasury Regulation and (ii) the Company must be the relevant
corporation described in Treasury Regulation Section 1.409A-3(i)(5)(ii).


16.    GENERAL PROVISIONS APPLICABLE TO ALL AWARDS.
(a)General. In addition to the other terms and conditions of the Plan pursuant
to which Awards may be granted, the Committee may impose on any Award or the
exercise thereof, such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of Continuous Service
by the Participant and, to the extent permissible under Sections 162(m) and 409A
of the Code, terms permitting a Participant to make elections relating to his or
her Award. The Committee shall retain full power and discretion to accelerate or
waive, at any time, any term or condition of an Award that is not mandatory
under the Plan; provided, however, that the Committee shall not have any
discretion to accelerate or waive any term or condition of an Award (i) that is
intended to qualify as Performance-Based Compensation if such discretion would
cause the Award not to so qualify or (ii) that would cause the Participant to
incur additional taxes under Section 409A of the Code. Except in cases in which
the Committee is authorized to require other forms of consideration under the
Plan, or to the extent other forms of consideration must be paid to satisfy the
requirements of the Delaware General Corporation Law, no consideration other
than services may be required for the grant of any Award.
(b)Form of Award. Each Award granted under the Plan shall be evidenced by a
written Award in such form (which need not be the same for each Participant) as
the Committee from time to time approves, but which is not inconsistent with the
Plan, including any provisions that may be necessary to assure that Awards
satisfy the requirements of Section 409A of the Code to avoid the imposition of
excise taxes thereunder and any Option that is intended to be an Incentive Stock
Option will comply with Section 422 of the Code.
(c)Awards Criteria. In determining the amount and value of Awards to be granted,
the Committee may take into account the responsibility level, performance,
potential, other Awards and such other considerations with respect to a
Participant as it deems appropriate.

19

--------------------------------------------------------------------------------




(d)Form and Timing of Payment under Awards. Subject to the terms of the Plan and
any applicable Award, payments to be made upon the exercise or settlement of an
Award shall be made as soon as administratively practicable following the date
on which the amount is payable. The settlement of any Award may, subject to any
specific provisions or limitations set forth in the Award, be paid in the form
of cash, Common Stock or a combination thereof, as determined by the Committee
in connection with such settlement; provided, however, that no Award other than
a Cash Award may be paid in cash in lieu of shares of Common Stock if the
Committee determines that such action would cause the Participant to be subject
to an additional tax under Section 409A of the Code.
(e)Termination of Continuous Service for Cause. In the event a Participant's
Continuous Service is terminated for Cause, all outstanding Awards that have
then not been settled (whether vested or unvested) shall be forfeited
immediately and any shares of Restricted Stock for which the Restricted Period
had not lapsed as of the Participant's termination of Continuous Service shall
be transferred immediately out of the Participant's name.
(f)Transferability of Awards. Except as provided in Section 8(b) with respect to
Non-Qualified Stock Options, Awards granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Participant, and may not
be made subject to execution, attachment or similar process, otherwise than by
will or by the laws of descent and distribution, and shall be exercisable or
payable during the lifetime of the Participant only by the Participant;
provided, that the Participant may designate persons who or which may exercise
or receive his Awards following his death.
(g)Privileges of Stock Ownership. Except as provided in the Plan with respect to
Bonus Stock Awards and as provided in Section 12(b) with respect to Restricted
Stock Awards, no Participant will have any of the rights of a shareholder with
respect to any shares of Common Stock subject to an Award until such Award is
properly exercised or settled and the purchased or awarded shares are issued and
delivered to the Participant, as evidenced by an appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to such date of issuance and delivery, except as
provided otherwise in the Plan.
(h)Performance-Based Compensation. The Committee may designate any Award as
Performance-Based Compensation. Any Awards designated as Performance-Based
Compensation shall be conditioned on the achievement of any one or more
Performance Goals and shall be subject to the terms and conditions of Section
13. Notwithstanding any other provision of the Plan, the Committee may grant an
Award that is not contingent on performance goals or an Award under Section 14
that is contingent on performance goals other than the Performance Goals and the
business criteria set forth in Section 13(c), and is not subject to the other
provisions of Section 13 so long as the Committee has determined that such Award
is not intended to satisfy the requirements for Performance-Based Compensation
under Section 162(m) of the Code.
(i)Section 409A.
(i)Separation from Service. Notwithstanding any provision contained in the Plan
to the contrary, no amount shall be paid pursuant to the Plan that is treated
being paid from a “nonqualified deferred compensation plan” as described in
Section 409A(a)(1) of the Code relating to a Participant's termination of
Continuous Service with the Company or an Affiliate unless such termination of
Continuous Service constitutes a “separation from service” as such term is
defined under Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto (“Separation from Service”).
(ii)Deferred Payments for Certain Key Employees. Notwithstanding any other
provision contained in the Plan or a related Award document to the contrary, if
the Company determines that (i) at the time of the Participant's Separation from
Service the Participant is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code and (ii) any payments to be provided to the

20

--------------------------------------------------------------------------------




Participant under the Plan are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“409A Taxes”) if paid at the time such payments are
otherwise required under the Plan or a related Award document, then such
payments shall be delayed until the earlier of (A) the date that is six months
after the date of the Participant's Separation from Service or (B) the
Participant's death. If the amounts delayed are payable in installments, the
delayed payments will be paid on the first day of the seventh month following
the date of the Participant's separation from service (or earlier death). The
provisions of this Section 16(i)(ii) shall only apply to the minimum extent
required to avoid the Participant's incurrence of any 409A Taxes.
(iii)Section 409A Compliance; Separate Payments. The Plan is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Plan or a related Award document become
subject to (A) the gross income inclusion set forth within Section 409A(a)(1)(A)
of the Code or (B) the interest and additional tax set forth within Section
409A(a)(1)(B) of the Code (collectively, “Section 409A Penalties”), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of Section 409A Penalties. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that a Participant may be eligible to
receive under the Plan or a related Award document shall be treated as a
separate and distinct payment and shall not collectively be treated as a single
payment.


17.    WITHHOLDING FOR TAXES.
Any issuance of Common Stock pursuant to the exercise of an Option or payment of
any other Award under the Plan shall not be made until appropriate arrangements
satisfactory to the Company have been made for the payment of any income and
employment tax amounts (federal, state, local or other) that may be required to
be withheld or paid by the Company with respect thereto. In addition, on the
occurrence of an event with respect to an Award that requires the Company to
withhold taxes, the Participant shall make arrangements satisfactory to the
Company whereby such taxes may be paid. Such arrangements may, at the discretion
of the Committee, include allowing the person to tender to the Company shares of
Common Stock owned by the person, or to request the Company to withhold shares
of Common Stock being acquired pursuant to the Award, whether through the
exercise of an Option or as a distribution pursuant to the Award, together with
payment of any remaining portion of such tax amounts in cash or by check payable
and acceptable to the Company.
Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company the person is an Executive
Officer or individual subject to Rule 16b-3, such person may direct that such
tax withholding be effectuated by the Company withholding the necessary number
of shares of Common Stock (at the tax rate required by the Code) from such Award
payment or exercise.


18.    MISCELLANEOUS.
(a)No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.
(b)Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.
(c)Other Laws. The Committee may refuse to issue or transfer any shares of
Common Stock or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance of transfer

21

--------------------------------------------------------------------------------




or such shares or such other consideration might violate any applicable law.
(d)Administration. The Plan shall be administered by the Committees. The
Committees shall interpret the Plan and any Awards granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committees may rescind and amend its rules and regulations from time to
time. The interpretation by the Committees of any of the provisions of the Plan
or any Award granted under the Plan shall be final, binding and conclusive upon
the Company and all persons having an interest in any Award or any shares of
Common Stock acquired pursuant to an Award. Notwithstanding the authority hereby
delegated to the Committees to grant Awards to Employees, Directors and
Consultants under the Plan, the Board shall have full authority, subject to the
express provisions of the Plan and the requirements of Section 162(m) of the
Code for Awards intended to constitute Performance-Based Compensation, to grant
Awards to Employees, Directors and Consultants under the Plan, to interpret the
Plan, to provide, modify and rescind rules and regulations relating to the Plan,
to determine the terms and provision of Awards granted to Employees, Consultants
and Directors under the Plan and to make all other determinations and perform
such actions as the Board deems necessary or advisable to administer the Plan.
No member of the Committees or the Board shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
(e)Effect of Plan. Neither the adoption of the Plan nor any action of the Board
or the Committees shall be deemed to give any Employee, Executive Officer,
Director or Consultant any right to be granted an Award or any other rights
except as may be evidenced by the Award, or any amendment thereto, duly
authorized by the Committees and executed on behalf of the Company, and then
only to the extent and on the terms and conditions expressly set forth therein.
The existence of the Plan and the Awards granted hereunder shall not affect in
any way the right of the Board, the Committee or the stockholders of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, any merger or
consolidation or other transaction involving the Company, any issue of bonds,
debentures, or shares of preferred stock ahead of or affecting the Common Stock
or the rights thereof, the dissolution or liquidation of the Company or any sale
or transfer of all or any part of the Company's assets or business, or any other
corporate act or proceeding by or for the Company. Nothing contained in the Plan
or in any Award, or in other related documents shall confer upon any Employee,
Executive Officer, Director or Consultant any right with respect to such
person's Continuous Service or interfere or affect in any way with the right of
the Company or an Affiliate to terminate such person's Continuous Service at any
time, with or without cause.
(f)No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or an Affiliate,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or an Affiliate, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation. The Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.
(g)Amendment or Termination of Plan. The Board in its discretion may, at any
time or from time to time after the date of adoption of the Plan, terminate or
amend the Plan in any respect, including amendment of any form of Award,
exercise agreement or instrument to be executed pursuant to the Plan; provided,
however, to the extent necessary to comply with the Code, including Sections
162(m) and 422 of the Code, other applicable laws, or the applicable
requirements of any stock exchange or national market system, the Company shall
obtain stockholder approval of any Plan amendment in such manner and to such a
degree as required. No Award may be granted after termination of the Plan. Any
amendment or termination of the Plan shall not affect Awards previously granted,
and such Awards shall remain in full force and effect

22

--------------------------------------------------------------------------------




as if the Plan had not been amended or terminated, unless mutually agreed
otherwise in a writing (including an amendment to the terms of an Award) signed
by the Participant and the Company. Notwithstanding the preceding sentence, the
Board unilaterally may amend the Plan to the extent necessary or appropriate to
prevent the Plan or an Award from being subject to the provisions of Section
409A of the Code; provided that any such amendment is permitted by Section 409A
of the Code, Treasury regulations issued thereunder or other guidance issued by
the Internal Revenue Service.
(h)Term of Plan. Unless sooner terminated by action of the Board, the Plan shall
terminate on the earlier of (i) the tenth (10th) anniversary of the Effective
Date or (ii) the date on which no shares of Common Stock subject to the Plan
remain available to be granted as Awards under the Plan according to its
provisions.
(i)Severability and Reformation. The Company intends all provisions of the Plan
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision of the
Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.
(j)Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and visa versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in the Plan are inserted for convenience and shall not be
deemed a part of the Plan for construction or interpretation.





23